Citation Nr: 0609080	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  99-20 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
thrombophlebitis, right leg, with venous insufficiency, 
evaluated as 30 percent disabling prior to January 12, 1998, 
40 percent disabling from January 12, 1998, to June 30, 2004, 
and 60 percent disabling from July 1, 2004.

2.  Entitlement to an effective date prior to November 9, 
1992, for a grant of service connection for chronic sinusitis 
and multiple environmental allergies.

3.  Entitlement to an effective date prior to November 9, 
1992, for the assignment of a 100 percent evaluation for 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1975 to October 
1979.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The veteran testified in support of these claims before the 
undersigned and a Decision Review Officer at hearings held in 
Washington, D.C, in February 2001, and at the RO, in May 
2003.  The Board remanded these claims to the RO, including 
via the Appeals Management Center (AMC) in Washington, D.C., 
in April 2001 and June 2004.  

In a VA Form 21-4138 (Statement in Support of Claim) received 
in September 2003, the veteran requested a hearing before the 
Board in support of the claims noted in a May 2003 
supplemental statement of the case.  In a VA Form 646 
(Statement of Accredited Representation in Appealed Case) 
received in February 2004, the veteran's representative 
confirmed the veteran's request.  In September 2003, the 
Board contacted the veteran to clarify whether, having 
testified at two prior hearings, he wished to testify at 
another hearing before the Board.  In December 2005, the 
Board received the veteran's written response indicating that 
he did not want such a hearing.  Given this statement, the 
Board deems the veteran's September 2003 request for a Board 
hearing withdrawn.  

In a written statement received at the RO in August 2005, the 
veteran raised a claim of entitlement to an effective date 
prior to July 1, 2004, for the assignment of a 60 percent 
evaluation for chronic thrombophlebitis, right leg, with 
venous insufficiency.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  The veteran's right leg disability causes constant pain 
on rest and manifests, in part, as massive board-like edema.  

3.  On November 9, 1992, the RO received from the veteran an 
informal claim for service connection for a sinus disorder.

4.  In November 1981, the RO received from the veteran an 
informal claim for an increased evaluation for his service-
connected diabetes mellitus.  

5.  The RO increased the evaluation assigned the veteran's 
diabetes mellitus to 20 percent in a rating decision dated in 
March 1982.

6.  The RO notified the veteran of the March 1982 rating 
decision and his appellate rights with regard to that 
decision, but the veteran did not appeal the decision to the 
Board.

7.  On August 18, 1982, the RO received from the veteran an 
informal claim for an increased evaluation for his service-
connected diabetes mellitus.  

8.  In August 1982, the RO contacted the veteran by letter 
and requested him to submit certain evidence in support of 
his claim, but the veteran did not respond. 

9.  On May 30, 1990, the RO received from the veteran an 
informal claim for an increased evaluation for his service-
connected diabetes mellitus.  

10.  The RO increased the evaluation assigned the veteran's 
diabetes mellitus to 40 percent in a rating decision dated in 
July 1990.

11.  In a written statement received in August 1990, the 
veteran expressed disagreement with the July 1990 rating 
decision.

12.  The RO did not issue a statement of the case in response 
to the veteran's notice of disagreement, or grant in full the 
benefit then being sought on appeal.

13.  On November 9, 1992, the RO received from the veteran a 
written statement that can be construed as an informal claim 
for an increased evaluation for his service-connected 
diabetes mellitus.  

14.  The RO increased the evaluation assigned the veteran's 
diabetes mellitus to 100 percent, effective from November 9, 
1992, in a rating decision dated in February 1994.

15.  It was not factually ascertainable that the veteran's 
diabetes mellitus became 100 percent disabling during the 
year preceding May 30, 1990.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 100 percent evaluation 
for chronic thrombophlebitis, right leg, with venous 
insufficiency have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.104, 
Diagnostic Code 7121 (2005).

2.  The criteria for entitlement to an effective date prior 
to November 9, 1992, for a grant of service connection for 
chronic sinusitis and multiple environmental allergies, have 
not been met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110 
(West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.400 (2005).

3.  The criteria for entitlement to an effective date of May 
30, 1990, for the assignment of a 100 percent evaluation for 
diabetes mellitus, have been met.  38 U.S.C.A. §§ 5101, 5102, 
5103, 5103A, 5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.155, 
3.157, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to submit and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has provided the veteran adequate notice and 
assistance with regard to his claims such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in June 2004, after initially deciding his 
claims in a rating decision dated in October 1996.  However, 
VCAA notice was not mandated at the time of the RO decision; 
therefore, the RO did not err by providing the veteran 
remedial notice.  Rather, the timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the June 2004 notice letter, the RO, via AMC, acknowledged 
the veteran's claims, noted what the evidence needed to show 
to substantiate those claims, listed the type of evidence 
that would best do so, informed the veteran of VA's duty to 
assist, and explained to him that it was developing his 
claims pursuant to that duty.  AMC identified the evidence it 
had received in support of the veteran's claims and the 
evidence VA was responsible for securing.  AMC indicated that 
it would make reasonable efforts to help the veteran get the 
evidence necessary to support his claims provided he 
identified the sources thereof, but that ultimately, it was 
his responsibility to ensure VA's receipt of all such 
evidence.  AMC noted that it had asked the nearest VA medical 
facility to schedule the veteran for an examination and 
explained to him the consequences of failing to report to 
such an examination.  AMC advised the veteran to identify or 
send directly to VA any evidence or information he thought 
would support his claims.

Moreover, in rating decisions dated in October 1996, January 
2000 and July 2005, a statement of the case issued in June 
1999, supplemental statements of the case issued in January 
2000, February 2000, May 2003 and July 2005, remands issued 
in April 2001 and June 2004, and a letter dated in November 
2003, VA, via the RO, Board and AMC, provided the veteran 
much of the same information furnished in the June 2004 
notice letter.  As well, VA informed the veteran of the VCAA, 
updated the veteran regarding the best type of evidence to 
submit to substantiate his claims, and asked the veteran to 
sign enclosed forms authorizing the release of his treatment 
records so that VA could obtain them on his behalf.  VA also 
informed the veteran of the reasons for which it denied his 
claims and identified the evidence upon which it based its 
denial.  VA also provided the veteran the provisions 
pertinent to his claims, including those explaining VA's 
duties to notify and assist. 



B.  Duty to Assist

VA, via the RO, Board and AMC, made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claims.  38 U.S.C.A.§ 5103A(a), (b), (c) (West 
2002).  First, VA secured and associated with the claims file 
all of the evidence the veteran identified as being pertinent 
to his claims, including service medical records, VA and 
private treatment records, and information from the Social 
Security Administration (SSA).  Second, VA conducted medical 
inquiry in an effort to substantiate the veteran's claims by 
affording him VA examinations, during which examiners 
addressed the etiology of the veteran's right leg disability.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103. 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

A.  Claim for an Increased Evaluation

The veteran seeks an increased evaluation for his right leg 
disability.  He claims that a 100 percent evaluation would 
more accurately reflect the severity of his right leg 
symptomatology.  Allegedly, such symptomatology includes mild 
to severe pain, which is constant and occasionally 
incapacitating, sleep deprivation due to pain, cramping, 
swelling, intermittent ulceration, and eczema.  He also 
claims that a separate 50 percent evaluation is warranted 
under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7120, for his 
varicose veins.   

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the RO has evaluated the veteran's right leg 
disability as 30 percent disabling prior to January 12, 1998, 
40 percent disabling from January 12, 1998 to June 30, 2004, 
and 60 percent disabling from July 1, 2004, pursuant to 38 
C.F.R. 
§ 4.71a, DC 7121.  This DC provides that a 40 percent 
evaluation is assignable for post-phlebitic syndrome of any 
etiology with persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent evaluation is assignable for post-phlebitic syndrome 
of any etiology with persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 100 percent evaluation is assignable for post-
phlebitic syndrome of any etiology with massive board-like 
edema with constant pain at rest.  38 C.F.R. § 4.104, DC 7121 
(2005).  These evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, the 
adjudicator is to evaluate each extremity separately and 
combine (under § 4.25), using the bilateral factor (§ 4.26), 
if applicable.  38 C.F.R. § 4.104, Note following DC 7121 
(2005).

Under DC 7120, a 40 percent evaluation is assignable for 
varicose veins with persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  A 60 
percent evaluation is assignable for varicose veins with 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent evaluation is assignable for varicose veins with the 
following findings attributed to the effects thereof: massive 
board-like edema with constant pain at rest.  38 C.F.R. 
§ 4.104, DC 7120 (2005).  

Based on these criteria and the evidence discussed below, the 
Board finds that the veteran's right leg disability picture 
more nearly approximates the criteria for an increased 
evaluation under DC 7121.

1.  Prior to January 12, 1998

As previously indicated, the veteran had active service from 
April 1975 to October 1979, during which time he received 
treatment, including inpatient, for right leg complaints, 
particularly, right leg pain, but also right leg discomfort, 
bruising and swelling.  Beginning in 1977, the veteran 
reported and/or examiners noted or diagnosed calf pain, 
intermittent compartment sydrome, varicose veins, chronic 
venous insufficiency, deep vein thrombosis, and superficial 
thrombophlebitis on the right.  A venogram conducted in 1979 
showed varicosities of the right leg.  Due to these 
conditions, examiners restricted the veteran's duties.  In 
1979, the veteran underwent evaluations by a Medical 
Evaluation Board, which determined that, despite diagnoses of 
adult onset diabetes mellitus and chronic right lower 
extremity venous insufficiency with previous deep vein 
thrombosis, the veteran was fit to return to duty.  During 
one such examination, an examiner noted varicosities 
bilaterally and moderate caliber calves and ankles.  
Thereafter, the veteran continued to express, in part, right 
leg complaints and such complaints, in part, eventually 
necessitated his discharge from service.

Since discharge from service in October 1979, the veteran has 
continued to express right leg complaints and receive 
treatment therefor and has undergone VA examinations of his 
right leg.  

Prior to filing his 1996 claim for an increased evaluation 
for a right leg disability, during VA examinations conducted 
in January 1980, December 1990 and February 1994 and 
outpatient treatment visits dated from 1981 to 1994, 
physicians noted no significant swelling of the right leg 
after standing for 10 minutes without an elastic stocking, 
severe varicosities on the right, early stasis pigmentation 
on the right ankle, greater ankle and calf circumference on 
the right, right leg cramping, venous insufficiency in the 
right leg, mild to moderate tenderness of the right thigh, 
right leg pain, edema of the right calf with mild mottling, 
and the need to wear compression stockings secondary to 
incompetent valves in the right leg. 

After filing his claim for an increased evaluation for a 
right leg disability, during a VA examination conducted in 
July 1996, a VA examiner/physician noted greater 
circumference of the right thigh and right calf, superficial 
varicosities on the right, and discoloration of the skin 
(somewhat mottled with slightly cyanotic tinge) on the right.  



2.  From January 12, 1998, to June 30, 2004,

During VA examinations conducted in October 1999, outpatient 
treatment visits and evaluations dated from 1998 to 2004, and 
in letters sent to SSA on the veteran's behalf, VA examiners 
and physicians noted that the veteran had moderate 
varicosities on the right, mottling of the right foot on 
standing, swelling and mottling five minutes after removing a 
stocking, eczema on the right leg, irregular reticulation and 
fissures with erythema on the right leg, considerable right 
leg pain, particularly with prolonged standing and sitting, 3 
to 4 plus pitting edema in the right leg, moderately severe 
venous insufficiency of the right lower extremity, and venous 
stasis changes with difficulty palpating pulses.   

3.  From July 1, 2004

In July 2004, a VA examiner reviewed the claims file, 
including service medical records and the documents on which 
SSA relied in granting the veteran disability benefits based, 
in part, on venous insufficiency of the right leg, conducted 
a thorough physical evaluation of the veteran, and prepared a 
comprehensive report.  Therein, he explained that the 
veteran's right leg disability had worsened since 1979, and 
had been severe since 1984.  He noted that, in 1984, the 
veteran's disability was shown to necessitate the usage of a 
compression stocking secondary to incompetent valves in the 
right leg.  He further noted that in 1997, a non-invasion 
Doppler report showed deep vein scarring, and in 2004, a 
physician noted that the veteran continued to have 3 to4 plus 
pitting edema in the right leg.  The VA examiner indicated 
that the veteran had undergone multiple VA examinations since 
1980, during which worsening was consistently shown.  The VA 
examiner noted that the veteran wore 40 percent compression 
hosiery and that if he used 30 percent compression hosiery, 
such hosiery did no control his right leg swelling and 
varicosities.  The VA examiner also noted 2 to 3 plus pitting 
edema of the right leg, described as persistent and board-
like, statis pigmentation on the right leg, superficial 
varicosities on the right leg, moderately severe mottling of 
the right lower leg immediately following relief of pressure 
from hose, and swelling on standing, which did not abate with 
elevation of the leg.  He concluded that the severity of the 
right leg disability had been documented since 1984.  

The above evidence establishes that the veteran's right leg 
disability causes right leg pain at rest and manifests, in 
part, as board-like edema.  It conflicts regarding whether 
such severe edema manifested during the entire appeal period 
at issue in this case.  However, given the most recent VA 
examiner's opinion, which, as previously indicated, is based 
on a thorough, comprehensive review of the claims file and 
supported by rationale, the Board accepts that such is the 
case.  The assignment of 100 percent evaluations under DC 
7121 is thus appropriate.   

The veteran asserts that a separate 50 percent evaluation 
should be assigned for his varicose veins under DC 7120.  In 
this regard, the Board notes that it is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several DCs.  The 
critical element in permitting the assignment of several 
evaluations under various DCs is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  Pyramiding, the evaluation of the same disability, 
or the same manifestation of a disability, under different 
DCs, is to be avoided.  38 C.F.R. 
§ 4.14 (2005).  

The Board acknowledges the veteran's assertion.  However, the 
assignment of a 100 percent evaluation for the veteran's 
right leg disability contemplates the manifestations of his 
varicose veins.  Assigning a separate evaluation for such 
manifestations under another DC would thus constitute 
pyramiding and must be avoided. 

Based on the foregoing, the Board concludes that the criteria 
for a 100 percent evaluation for chronic thrombophlebitis, 
right leg, with venous insufficiency have been met.  In 
reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005).  Inasmuch as the evidence supports the veteran's 
claim for an increased evaluation for a right leg disability, 
such claim must be granted.

B.  Claims for Earlier Effective Dates

1.  Service Connection - Sinusitis & Environmental Allergies

The veteran seeks an earlier effective date for a grant of 
service connection for sinusitis with allergies.  According 
to his written statements submitted in support of this claim 
and his testimony presented in February 2001 and May 2003, 
the RO should have assigned an effective date for that grant 
that corresponds to the date he was discharged from service 
based on the following facts: (1) The veteran began receiving 
treatment for sinusitis in 1975, during service; (2) When he 
underwent a VA examination in January 1980 in response to his 
initial claim for service connection, he told the examiner 
that he thought his problems in service were due to 
sinusitis; (3) Despite this reported history, when the RO 
processed the veteran's initial claim for service connection, 
it did not consider his entitlement to service connection for 
sinusitis; and (4) The RO did not inform the veteran that it 
did not consider such issue.   

Under the laws administered by VA, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2005).  Generally, the 
effective date of the grant of service connection is the date 
following separation from service, if the claim is received 
within one year of that date.  Otherwise, the effective date 
is the date VA receives the claim.  38 U.S.C.A. § 5110(a), 
(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2005).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2005); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2005).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2005).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2005).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2005).

In this case, the RO first received a VA Form 21-526 
(Veteran's Application for Compensation or Pension) from the 
veteran in November 1979.  Therein, he noted multiple 
disabilities for which he had allegedly been treated in 
service.  He did not, however, mention sinusitis, allergies, 
or any other respiratory disorder.  Thereafter, in written 
statements received in November 1981, August 1982, May 1990 
and August 1990, the veteran submitted additional claims for 
VA benefits, specifically, claims of entitlement to increased 
evaluations for his service-connected disabilities. In these 
written statements, the veteran did not mention sinusitis, 
allergies, or any other respiratory disorder. 

The RO received the veteran's initial claim for service 
connection for a sinus disorder on November 9, 1992.  The RO 
granted the veteran this claim, effective from November 9, 
1992, the date of receipt of the claim, in a rating decision 
dated in February 1994.  

The veteran now contends that the report of a VA examination 
conducted in January 1980 should be construed as an earlier 
claim of entitlement to service connection for sinusitis and 
allergies.  The Board acknowledges this contention, but notes 
that, under 38 C.F.R. § 3.157(a), a report of examination may 
be accepted as an informal claim for an increase or to 
reopen, not as an informal, initial claim for service 
connection.  Even assuming otherwise, the veteran's argument 
still fails as the report to which the veteran refers does 
not include a diagnosis of sinusitis or allergies.  Rather, 
it merely notes the veteran's reported history of a slight 
nasal obstruction and temporal pressure.  

The evidence of record fails to establish that the veteran 
submitted a claim, informal or otherwise, for service 
connection for sinusitis and/or allergies at any other time 
after discharge from service, but prior to November 9, 1992.  
The Board thus concludes that the criteria for an effective 
date prior to November 9, 1992, for a grant of service 
connection for chronic sinusitis and multiple environmental 
allergies have not been met.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.

2.  Assignment of a 100 Percent Evaluation - Diabetes 
Mellitus

The veteran also seeks an earlier effective date for the 
assignment of a 100 percent evaluation for diabetes mellitus.  
According to his written statements submitted in support of 
this claim and his testimony presented in February 2001 and 
May 2003, the RO should have assigned an effective date for 
the assignment of the 100 percent evaluation that corresponds 
to the date he was discharged from service because his 
diabetes mellitus became totally disabling in service.  He 
argues that he did not appeal the 10 percent evaluation 
initially assigned his diabetes mellitus in 1980 because, at 
that time, he had no representation or other guidance and did 
not know he had a right to do so.  He also argues that, in 
1990, when the RO increased the evaluation assigned his 
diabetes mellitus to 40 percent, there was evidence of record 
showing that a 100 percent evaluation should have been 
assigned.
 
The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2005); see also Harper v. Brown, 10 
Vet. App. 125, 126-127 (1997) (holding that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 
38 C.F.R. § 3.400(o)(1) applies).

Based on the aforementioned law and regulations, there are 
three possible effective dates that may be assigned the 100 
percent evaluation at issue in this case depending on the 
facts:

(1) if an increase in disability occurred 
after the claim was filed, the date that 
the increase was shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability preceded 
the claim by a year or less, the date 
that the increase was shown to have 
occurred (date increase was factually 
ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability preceded 
the claim by more than a year, the date 
that the claim was received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.

Determining the appropriate effective date to be assigned the 
100 percent evaluation thus involves analyzing when the claim 
for an increased evaluation was received and, to the extent 
possible, when the increase in disability actually occurred.

In this case, in a rating decision dated in March 1980, the 
RO granted the veteran service connection for diabetes 
mellitus and assigned that disability a 10 percent 
evaluation.  The RO notified the veteran of its decision and 
of his appellate rights with regard to that decision, but the 
veteran did not appeal the decision to the Board.  The March 
1980 rating decision is thus final.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. § 3.104, 19.118, 19.153 (1979).

In November 1981, the RO received from the veteran an 
informal claim for an increased evaluation for his service-
connected diabetes mellitus.  In a rating decision dated in 
March 1982, the RO partially granted this claim by increasing 
the evaluation assigned the veteran's diabetes mellitus to 20 
percent.  The RO notified the veteran of its decision and of 
his appellate rights with regard to that decision, but the 
veteran did not appeal the decision to the Board.  The 
November 1981 rating decision is thus final.  38 U.S.C. § 
4005(c) (1976); 38 C.F.R. § 3.104, 19.118, 19.153 (1981).

On August 18, 1982, the RO received from the veteran an 
informal claim for an increased evaluation for his service-
connected diabetes mellitus.  By letter dated later in the 
month, the RO contacted the veteran and requested him to 
submit certain evidence in support of his claim.  The veteran 
did not respond, thereby abandoning his August 1982 claim.  
See 38 C.F.R. § 3.158 (1982).  

On May 30, 1990, the RO received from the veteran an informal 
claim for an increased evaluation for his service-connected 
diabetes mellitus.  In a rating decision dated in July 1990, 
the RO partially granted this claim by increasing the 
evaluation assigned the veteran's diabetes mellitus to 40 
percent.  In a written statement received in August 1990, the 
veteran expressed disagreement with the July 1990 rating 
decision.  Thereafter, the RO did not issue a statement of 
the case in response to the veteran's notice of disagreement, 
or grant in full the benefit then being sought on appeal.  
Rather, in a rating decision dated in January 1991, the RO 
effectuated a Hearing Officer's Decision and partially 
granted the veteran's claim by increasing the evaluation 
assigned the veteran's diabetes mellitus to 60 percent.  

On November 9, 1992, the RO received from the veteran a 
written statement that can be construed as an informal claim 
for an increased evaluation for his service-connected 
diabetes mellitus.  In a rating decision dated in February 
1994, the RO fully granted this claim by increasing the 
evaluation assigned the veteran's diabetes mellitus to 100 
percent, effective from November 9, 1992.  

According to the aforementioned facts, by the time the RO 
took action in February 1994, a claim for an increased 
evaluation for diabetes mellitus had been pending since May 
30, 1990.  That date, rather than November 9, 1992, thus 
represents the date of receipt of the veteran's claim for an 
increased evaluation for diabetes mellitus.  The question 
then becomes whether, under Harper, 10 Vet App at 126, an 
effective date prior to May 30, 1990 may be assigned on the 
basis that the veteran's diabetes mellitus became totally 
disabling during the year preceding receipt of the May 30, 
1990 claim.  See 38 C.F.R. § 3.400(o)(2).

To make this determination, it is necessary to review the 
rating schedule for guidance in evaluating diabetes mellitus.  
During the year preceding May 30, 1990, the rating schedule 
provided that a 100 percent evaluation was assignable for 
pronounced diabetes mellitus, uncontrolled, that is, with 
repeated episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities; with 
progressive loss of weight and strength, or severe 
complications.  38 C.F.R. 
§ 4.119, DC 7913 (1989).

According to these criteria, the Board finds that it was not 
factually ascertainable that the veteran's diabetes mellitus 
became 100 percent disabling during the year preceding May 
30, 1990.  Rather, during that time period, the veteran 
sought VA treatment for diabetes mellitus on three occasions.  
Once, he reported a bad reaction to an insulin injection, 
after which he feared passing out.  Examiners noted that the 
veteran's diabetes mellitus was not well controlled and 
necessitated multiple daily injections of insulin, but they 
did not note progressive loss of weight or strength, or any 
other severe complications.
 
The veteran asserts that there was evidence of record in 
1981, which showed that his diabetes mellitus required three 
injections of insulin daily, thereby entitling him to an 
earlier effective date for the assignment of a 100 percent 
evaluation for diabetes mellitus.  The Board does not dispute 
such assertion, but rather, points out that, under the 
aforementioned regulations, if an increase in disability 
precedes a claim by more than a year, the effective date to 
be assigned the increase is the date the claim was received.  
Therefore, assuming, as alleged, that there was evidence of 
record in 1981 establishing that the veteran's diabetes 
mellitus was 100 percent disabling, an effective date prior 
to May 30, 1990, the date the claim for an increase was 
received, may not be assigned.  

Based on the foregoing finding, the Board concludes that the 
criteria for an effective date of May 30, 1990, but no 
earlier, for the assignment of a 100 percent evaluation for 
diabetes mellitus, have been met.  The evidence supports the 
veteran's claim in this case; therefore, the claim must be 
granted.


ORDER

A 100 percent evaluation for chronic thrombophlebitis, right 
leg, with venous insufficiency is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.

An effective date prior to November 9, 1992, for a grant of 
service connection for chronic sinusitis and multiple 
environmental allergies, is denied.



An effective date of May 30, 1990, for the assignment of a 
100 percent evaluation for diabetes mellitus, is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


